UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-7784 CenturyLink, Inc. (Exact name of registrant as specified in its charter) Louisiana 72-0651161 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 CenturyLink Drive, Monroe, Louisiana 71203 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (318) 388-9000 Former name, if changed since last report: CenturyTel, Inc. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X]Accelerated filer []Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] As of July 31, 2010, there were 301,445,975 shares of common stock outstanding. CenturyLink, Inc. TABLE OF CONTENTS Page No. Part I. Financial Information: Item 1. Financial Statements Consolidated Statements of IncomeThree Months and Six Months Ended June 30, 2010 and 2009 3 Consolidated Statements of Comprehensive Income Three Months and Six Months Ended June 30, 2010 and 2009 4 Consolidated Balance SheetsJune 30, 2010 and December 31, 2009 5 Consolidated Statements of Cash Flows Six Months Ended June 30, 2010 and 2009 6 Consolidated Statements of Stockholders' Equity Six Months Ended June 30, 2010 and 2009 7 Notes to Consolidated Financial Statements* 8-15 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 Part II. Other Information: Item 1 Legal Proceedings 27 Item 1A.Risk Factors 27-41 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 6. Exhibits 42-43 Signature 43 * All references to “Notes” in this quarterly report refer to these Notes to Consolidated Financial Statements. 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CenturyLink, Inc. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three months Six months ended June 30, ended June 30, (Dollars, except per share amounts, and shares in thousands) OPERATING REVENUES $ OPERATING EXPENSES Cost of services and products (exclusive of depreciation and amortization) Selling, general and administrative Depreciation and amortization Total operating expenses OPERATING INCOME OTHER INCOME (EXPENSE) Interest expense ) Other income (expense) Total other income (expense) INCOME BEFORE INCOME TAX EXPENSE Income tax expense NET INCOME Less: Net income attributable to noncontrolling interests ) NET INCOME ATTRIBUTABLE TO CENTURYLINK, INC. $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ DIVIDENDS PER COMMON SHARE $ AVERAGE BASIC SHARES OUTSTANDING AVERAGE DILUTED SHARES OUTSTANDING See accompanying notes to consolidated financial statements. 3 CenturyLink, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three months Six months ended June 30, ended June 30, (Dollars in thousands) NET INCOME $ OTHER COMPREHENSIVE INCOME, NET OF TAX: Derivative instruments: Reclassification adjustment for losses included in net income, net of $67, $67, $134 and $134 tax Defined benefit pension and postretirement plans, net of $1,510, $1,263, $(12,297) and $5,488 tax ) Net change in other comprehensive income (loss), net of tax ) COMPREHENSIVE INCOME Comprehensive income attributable to noncontrolling interests ) COMPREHENSIVE INCOME ATTRIBUTABLE TO CENTURYLINK, INC. $ See accompanying notes to consolidated financial statements. 4 CenturyLink, Inc. CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, (Dollars in thousands) ASSETS CURRENT ASSETS Cash and cash equivalents $ Accounts receivable, less allowance of $51,436 and $47,450 Income tax receivable Materials and supplies, at average cost Deferred income tax asset Other Total current assets NET PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment Accumulated depreciation ) ) Net property, plant and equipment GOODWILL AND OTHER ASSETS Goodwill Other Total goodwill and other assets TOTAL ASSETS $ LIABILITIES AND EQUITY CURRENT LIABILITIES Current maturities of long-term debt $ Accounts payable Accrued expenses and other liabilities Salaries and benefits Other taxes Interest Other Advance billings and customer deposits Total current liabilities LONG-TERM DEBT DEFERRED CREDITS AND OTHER LIABILITIES Deferred income taxes Benefit plan obligations Other deferred credits Total deferred credits and other liabilities STOCKHOLDERS' EQUITY CenturyLink, Inc. Common stock, $1.00 par value, authorized 800,000,000 shares, issued and outstanding 301,265,872 and 299,189,279 shares Paid-in capital Accumulated other comprehensive loss, net of tax ) ) Retained earnings Preferred stock - non-redeemable Noncontrolling interests Total stockholders’ equity TOTAL LIABILITIES AND EQUITY $ See accompanying notes to consolidated financial statements. 5 CenturyLink, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended June 30, (Dollars in thousands) OPERATING ACTIVITIES Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Share-based compensation Income from unconsolidated cellular entity ) ) Distributions from unconsolidated cellular entity Changes in current assets and current liabilities: Receivables ) Accounts payable ) Accrued income and other taxes Other current assets and other current liabilities, net ) ) Retirement benefits ) ) Excess tax benefits from share-based compensation ) ) (Increase) decrease in other noncurrent assets ) Increase (decrease) in other noncurrent liabilities ) Other, net - Net cash provided by operating activities INVESTING ACTIVITIES Payments for property, plant and equipment ) ) Other, net Net cash used in investing activities ) ) FINANCING ACTIVITIES Payments of debt ) ) Proceeds from issuance of common stock Repurchase of common stock ) ) Cash dividends ) ) Excess tax benefits from share-based compensation Other, net ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental cash flow information: Income taxes paid $ Interest paid (net of capitalized interest of $7,483 and $572) $ See accompanying notes to consolidated financial statements. 6 CenturyLink, Inc. CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (UNAUDITED) Six months ended June 30, (Dollars in thousands) COMMON STOCK Balance at beginning of period $ Issuance of common stock through dividend reinvestment, incentive and benefit plans Shares withheld to satisfy tax withholdings ) ) Balance at end of period PAID-IN CAPITAL Balance at beginning of period Issuance of common stock through dividend reinvestment, incentive and benefit plans Shares withheld to satisfy tax withholdings ) ) Excess tax benefits from share-based compensation Share-based compensation and other Balance at end of period ACCUMULATED OTHER COMPREHENSIVE LOSS, NET OF TAX Balance at beginning of period ) ) Change in other comprehensive loss (net of reclassification adjustment), net of tax ) Balance at end of period ) ) RETAINED EARNINGS Balance at beginning of period Net income attributable to CenturyLink, Inc. Cash dividends declared Common stock - $1.45 and $1.40 per share, respectively ) ) Preferred stock (6
